SMART, J.
This is an appeal from a summary Judgment of the Court of Common Pleas of Richland County, Ohio, entered in favor of defendant-appellee, Lexington Manufacturing Company, Inc (employer), and against plaintiffs-appellants, Robert L. Duron, Adam Mohr, and Kenneth Lambert (employees), on their complaint for wrongful discharge.
The record indicates that employer discharged employees on June 8, 1987, for allegedly deliberately restricting output. Employees allegedly had expressed dissatisfaction over nonpayment of incentives or holiday pay on or about June 4, 1987. On June 5, 1987, the entire second shift, consisting of the three appellants-employees and two others, called in sick. On June 8, employer asked for medical excuses but discharged employees without investigation and without giving them the opportunity to obtain the excuses or to respond to employer's accusations.
Employees' complaints alleged that employer had given each of them an employee handbook and had told them that they could not be fired except for violation of company policies outlined in that handbook. Each signed an application that provided in part:
"I authorize investigation of all statements contained in this application. I understand that misrepresentation or omission of facts called for is cause for dismissal. Further, I understand and agree that my employment is for a definite period and may, regardless of the date of pay*142ment of my wages and salary, be terminated at any time without previous notica" Employees alleged that they relied to their detriment on the oral representations that they could not be discharged without causa
Employer conceded that it had not given employees any prior warning, but maintained that the employment was terminable at-will, and as such the reason for their discharge was irrelevant. The trial court found that the handbook and the oral representations of employer's agent were insufficient to demonstrate a contract, particularly in light of the disclaimer contained in the application. The trial court also found no evidence that employees relied to their detriment on any representations made by employer's agent.
Employees assign seven errors to the trial court:
"I. WHERE EVIDENCE CONTRADICTING DEFENDANT'S ALLEGATION OF GOOD CAUSE FOR DISCHARGE PURSUANT TO ITS WORK RULES IS PRESENTED, A JURY QUESTION IS PRESENTED AND THE COMMON PLEAS COURT ERRED IN GRANTING SUMMARY JUDGMENT.
"II. THE COMMON PLEAS COURT ERRED IN DENYING PLAINTIFFS' LEAVE TO FILE THEIR AFFIDAVITS OPPOSING THE SUMMARY JUDGMENT MOTION.
"III. THE COMMON PLEAS COURT ERRED IN GRANTING SUMMARY JUDGMENT BECAUSE THE EMPLOYEE HANDBOOK REQUIRED GOOD CAUSE FOR DISCHARGE.
"IV. THE COMMON PLEAS COURT ERRED IN GRANTING SUMMARY JUDGMENT BECAUSE EVIDENCE OF IMPLIED CONTRACT IN AT-WILL EMPLOYMENT PRESENTS A JURY QUESTION.
"V. THE COMMON PLEAS COURT ERRED IN GRANTING SUMMARY JUDGMENT BECAUSE EVIDENCE OF PROMISSORY ES-TOPPEL IN AT-WILL EMPLOYMENT PRESENTS A JURY QUESTION.
"VI. THE COMMON PLEAS COURT ERRED BY APPLYING ITS INTERPRETATION OF THE LANGUAGE OF THE EMPLOYMENT APPLICATION AND ITS OPINION OF APPELLANTS' UNDERSTANDING OF THE LANGUAGE IN REACHING SUMMARY JUDGMENT.
"VII. THE COMMON PLEAS COURT ERRED IN GRANTING SUMMARY JUDGMENT WHERE THE APPELLEE FAILED TO COMPLY WITH DISCOVERY."
We note that employees have not complied with our Local App. R. 4(D) concerning appeals from summary judgments. Failure to comply with the rule is failure to prosecute the appeal for which dismissal may be entered sua sponte. We prefer, however, to address this cause on its merits.
I
Civ. R. 56(C) states in pertinent part:
"... Summary judgment shall be rendered forthwith if the pleading, depositions, answers to interrogatories, written admissions, affidavits, transcripts of evidence in the pending case, and written stipulations of fact, if any, timely filed in the action, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law... A summary judgment shall not be rendered unless it appears from such evidence or stipulation and only therefrom, that reasonable minds can come to but one conclusion and that conclusion is adverse to the party against whom the motion for summary judgment is made, such party being entitled to have the evidence or stipulation construed most strongly in his favor... "
A trial court should not enter summary judgment if it appeal's that a material fact is in genuine dispute Neither should summary judgment be granted if, construing the allegations most favorably towards the nonmovant, reasonable minds could draw different conclusions from the undisputed facts, Duke v. Sanymetal Products, Inc. (1972), 31 Ohio App. 2d 78. A trial court may not resolve ambiguities in .documents or testimony, Inland Refuse Transfer Co. v. Browning-Ferris Industries of Ohio, Inc. (1984) , 15 Ohio St. 3d 321.
In the case of Mers v. Dispatch Printing Co. (1985) , 19 Ohio St. 3d 100, our Supreme Court held:
"1. Unless otherwise agreed, either party to an oral employment-at-will employment agreement may terminate the employment relationship for any reason which is not contrary to law.
*143"2. The facts and circumstances surrounding an oral employment-at-will agreement, including the character of the employment, custom, the course of dealing between the parties, company policy, or any other fact which may illuminate the question, can be considered by the trier of fact in order to determine the agreement's explicit and implicit terms concerning discharge.
"3. The doctrine of promissory estoppel is applicable and binding to oral at-will employment agreements. The test in such cases is whether the employer should have reasonably expected its representation to be relied upon by is employee and, if so, whether the expected action or forbearance actually resulted and was detrimental to the employee."
Syllabus by the court.
In the case of Helmick v. Cincinnati Word Processing, Inc. (1989), 45 Ohio St. 3d 131, the Supreme Court found summary judgment inappropriate given the appellant's allegations in that case that her employer had orally promised her job security and an opportunity to advance. The Supreme Court held:
"Standing alone, praise with respect to job performance and discussion of future career development will not modify the employment-at-will relationship. A demonstration of detrimental reliance on specific promises of job security can create an exception to the employment-at-will doctrine"
Syllabus, para. 3, by the court (citations omitted).
The record indicates that the employment handbook listed some 54 infractions and the penalties ford each. The handbook further provided that the list of violations is not exhaustive. The handbook also provided in part:
"Evaluation of New Employees
"Each new employee is normally evaluated during the first 30 days worked for the company. The employees [sic] supervisor may terminate the employee at any time, at his discretion, during this period if the employee fails to live up to the supervisor's expectations"
Depositions of two of the three appellants-employees were filed. Each indicates that the plant manager told them that they would only be discharged for violations of a company policy. In addition, one of the employees deposed that employer was so pleased with the quality of his work that it waived his probationary period.
We find that construing the evidence most favorably to the nonmovant, there are genuine issues of material fact regarding whether there was an oral and/or written contract of employment created by the handbook and the representations of employer's agent, and whether employees reasonably relied to their detriment. Accordingly, summary judgment was inappropriate in this cause
The first assignment of error is sustained.
II
Employer's motion for summary judgment was filed November 1, 1989, and its affidavits and memoranda in support were filed some two weeks later. Employees contend that these documents were not timely and properly filed. Employees filed their memoranda and affidavits in opposition on the day of the hearing. The trial court refused to consider them because the rule provides they must be filed at least by the day before the hearing.
Employees now urge that counsel for employer consented to the late filing.
Civ. R. 56(F) provides the procedure to be followed when affidavits are not available within rule. Certainly the most prudent policy would have been for employees to comply with that rula
We find that no prejudicial error occurred, because there is sufficient evidence in the record to create a jury question. The second assignment of error is overruled.
III
In their third assignment of error, employees argue that the trial court erred when it held that the employee handbook does not constitute an employment agreement, citing Cohen & Co. v. Messina (1985), 24 Ohio App. 3d 22.
Employer rightly asserts that the mere existence of a handbook does not automatically create an employment agreement out of an at will employment situation. However, "[e]mployee handbooks, company policy, and oral representations have been recognized in some situations as comprising components of the employment contract." Mers, supra, at 104 (citations omitted).
Where, as here, employees present evidence that, if believed by the trier of fact, demonstrate oral representations in addition to the handbook, a factual issue is Presented for the jury.
The third assignment of error is sustained.
•IV & V
The referee's report, as adopted by the trial court as its opinion, states:
"The factual evidence offered by plaintiffs in addition to the handbook itself, are the *144characterizations of (employer's plant manager] Mr. Blakenship's orientation remarks when he showed plaintiffs the company handbook as new employees. These remarks scarcely constitute evidence of an offer made with contractual content or of the meeting of the minds necessary to the formation of the contract and continuing employment."
Filed January 16, 1990, at 9.
Employees argue that when the trial court drew this conclusion it usurped the role of the jury. We agree, Duke v. Sanymetal, supra. A jury could conclude that these statements were oral promises or statements of company policy that, taken in conjunction with the written statements in the handbook, form an employment contract, Mers, supra.
Regarding employees' claim of promissory estoppel, the referee's report found, in part, that there was no evidence that employer had difficulty in attracting satisfactory employees, and therefore needed to offer inducements of permanent employment. Whether employer had to make these offers, or was not forced to make them, but determined that it was better business sense to do so, or even had made the offers for frivolous reasons is not the test of whether the offers were in fact made. Furthermore, the trial court should not analyze this evidence because to do so implies weighing the credibility of evidence.
The fourth and fifth assignments of error are sustained.
VI
In the sixth assignment of error, employees argue that the trial court erred in construing the disclaimer language contained in the employment application as being dispositive of the issue of whether the employment was terminable at-will.
We find that the jury could believe that employer's oral representations negated the effect of this disclaimer. In the alternative, the jury could conclude that this employment began as an at-will employment, but because of the oral representations in the course of dealings with the employees, the employment later became contractual or quasi-contractual. As Justice Sweeney pointed out in Kelly v. Georgia-Pacific Corp. (1989), 46 Ohio St. 3d 134:
"At the heart of the Mers opinion is the recognition that the history of relations between an employer and employee may give rise to contractual or quasi-contractual obligations despite the fact that such relations arose in an employment-at-will context." Kelly, at 139.
The sixth assignment of error is sustained.
VII
In their final assignment of error, employees urge that the trial court should have overruled the motion for summary judgment or have postponed ruling on it until discovery was completed. Specifically, they had filed interrogatories and requests for production, and were not satisfied with the completeness of employer's responses. The trial court determined that employees had not demonstrated that they were prejudiced in any way. Employees maintain that because they do not know what the discovery information may have been, they cannot know specifically how they have been disadvantaged.
The record demonstrates that employees never moved the trial court to compel discovery pursuant to Civ. R. 37. Neither did they seek a continuance of the motion for summary judgment hearing pursuant to Civ. R. 56(F). We find that employees cannot complain that they were prejudiced by lack of discovery when they failed to pursue their discovery requests in the trial court, Stegawski v. Cleveland Anesthesia Group, Inc. (1987), 37 Ohio App. 3d 78; Grange Mutual Casualty Co. v. State Automobile Mutual Ins. Co. (1983), 13 Ohio App. 3d 217.
The seventh assignment of error is overruled.
For the foregoing reasons, the judgment of the Court of Common Pleas of Richland County, Ohio, is reversed, and the cause is remanded to that court for further proceedings in accord with law and not inconsistent with this opinion.
Pursuant to North v. Pennsylvania Railway Co. (1969), 9 Ohio St. 2d 169, syllabus para. 3, we certify the following issues of material fact to be in genuine dispute:
1. Was there an oral and/or written contract of employment based upon the employee handbook, employer's agent's oral statement^ and any course of dealings between employer and employees?
2. Was it foreseeable to employer that employees would rely upon the oral and/or written contract?
3. Did employees rely to their detriment upon the oral and/or written contract?
4. Did employees violate one of the company rules justifying immediate discharge?
5. Were employees damaged and in what amount by employer's actions?
*145GWIN, J., concurs.